    Case 18-91787-BHL-13               Doc 24       Filed 12/28/18         EOD 12/28/18 14:16:37              Pg 1 of 1
                                        UNITED STATES BANKRUPTCY COURT
                                          SOUTHERN DISTRICT OF INDIANA
                                              NEW ALBANY DIVISION

IN RE: ASHLEY CHANEL CASH
       SARA ELIZABETH CASH
DEBTOR                                                                             CASE NO: 18-91787-BHL-13


                                         NOTICE OF REASSIGNED MEETING
                                                 OF CREDITORS

         The undersigned hereby gives notice that a meeting of creditors has been reassigned for January 17, 2019 at
9:30 a.m. at 121 W. Spring St., Room 115 Federal Building, New Albany, IN 47150. The Debtor(s) shall appear in
person at that time and place for the purpose of being examined. In the event that Debtor(s) shall fail to appear, there
shall be no second reassignment of this meeting; the Trustee shall forthwith file his Motion to Dismiss the Chapter 13
case.

Dated: December 28, 2018
                                                               __/s/ Joseph M. Black, Jr
                                                               Joseph M. Black, Jr.
                                                               Chapter 13 Standing Trustee
                                                               PO Box 846
                                                               Seymour, IN 47274
                                                               Phone: (812) 524-7211
                                                               Fax: (812) 523-8838
                                                               Email: jblacktrustee@trustee13.com

                                                    CERTIFICATE OF SERVICE
         I hereby certify that on December 28, 2018, a copy of the NOTICE OF REASSIGNED MEETING OF CREDITORS
was filed electronically. Notice of this filing will be sent to the following parties through the Court's Electronic Case Filing
System. Parties may access this filing through the Court's system.

LLOYD KOEHLER              lloydkoehler@hotmail.com
U.S. Trustee               ustpregion10.in.ecf@usdoj.gov

        I further certify that on December 28, 2018, a copy of the NOTICE OF REASSIGNED MEETING OF CREDITORS
was mailed by first-class, U.S. Mail, postage prepaid, and properly addressed to the following:

ASHLEY CHANEL CASH
2205 SHADOWBROOK LN
JEFFERSONVILLE IN 47130-

SARA ELIZABETH CASH
2205 SHADOWBROOK LN
JEFFERSONVILLE IN 47130-

                                                                /s/ Joseph M. Black, Jr._________
                                                               Joseph M. Black, Jr., Trustee
